[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 January 3, 2007
                                No. 06-10332                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 04-80827-CV-WPD

ROY DIXON,


                                                              Plaintiff-Appellant,

                                      versus

RIC L. BRADSHAW,
Sheriff, of Palm Beach County Sheriff's Office,

                                                             Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (January 3, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Roy Dixon, acting pro se, appeals the district court’s order of summary

judgment in favor of his former employer, the Palm Beach County Sheriff’s Office,

on his claims of race discrimination, negligent misrepresentation and constructive

discharge brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2(a)(1). The Sheriff’s Office denied Dixon a transfer to a correctional

officer position in the Vehicle Maintenance Department after he was rated poorly

by an interview panel. Dixon later quit his position after being asked to substitute

for an officer in Vehicle Maintenance. After a careful review of the parties’ briefs

and the record, we affirm the district court’s decision.

      We review orders granting summary judgment de novo. Vessels v. Atlanta

Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005) (per curiam). Summary

judgment is appropriate when there is no genuine issue as to any material fact

entitling the moving party to judgment as a matter of law. Id.

      Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36

L. Ed. 2d 668 (1973), once Dixon establishes the prima facie case for disparate

treatment, the burden shifts to the Sheriff’s Office to articulate a legitimate

nondiscriminatory basis for the employment action. Once the Sheriff’s Office has

met its burden, Dixon then must show these proffered reasons are pretextual. See

Vessels, 408 F.3d at 767-68. Even if Dixon is correct that the failure to transfer



                                           2
him was an adverse employment action, he has failed to establish pretext to rebut

the Sheriff’s Office’s proffered legitimate reason that another officer was more

qualified because that officer scored higher during interviews. Dixon points to the

use of the oral examination procedure and alterations to his score sheet after his

interview; however, there is no evidence that either of these actions were motivated

by racial animus. Dixon also alleges that two interviewers scored him unfairly.

Even if this is true, there is no evidence that this conduct was based on Dixon’s

race. Finally, Dixon’s suggestion that Manny Perez’s statements and actions

demonstrate pretext is without merit because Perez was not a decisionmaker in the

second interview process.

      Dixon has failed to establish a negligent misrepresentation claim since he

can neither show that the Human Resource department made statements with the

knowledge of their falsity nor that any injury resulted from his reliance on such

statements. See Souran v. Travelers Insurance Co., 982 F.2d 1497, 1503 (11th Cir.

1993) (listing the elements of a negligent misrepresentation claim under Florida

law). Dixon similarly failed to establish a claim for constructive discharge because

he did not show the conditions of his work environment were so intolerable that

the conditions compelled resignation. See Hill v. Winn-Dixie Stores, Inc., 934 F.2d

1518, 1527 (11th Cir. 1991).



                                          3
      Accordingly, we find summary judgment was appropriate on Dixon’s

claims, and we affirm the district court’s order.

      AFFIRMED.




                                           4